Citation Nr: 1436215	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  13-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to a clothing allowance for 2012.

(The following issues of are the subject of a separate decision under a separate docket number of this date: (1) Entitlement to service connection for erectile dysfunction; (2) Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability; (3) Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability; (4) Entitlement to service connection for a disability manifested by multiple joint pains; (5) Entitlement to service connection for a disability manifested by headaches; (6) Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disability; (7) Entitlement to service connection for residuals of an excised ganglion cyst of the right wrist; (8) Entitlement to service connection for a skin disorder; (9) Entitlement to service connection for a bilateral hip disorder with rheumatoid arthritis; (10) Entitlement to an evaluation in excess of 30 percent for the service-connected pseudofolliculitis barbae (PFB); (11) Entitlement to an initial rating in excess of 50 percent for the service-connected anxiety disorder and depressive disorder; (12) Entitlement to an initial compensable rating for the service-connected blepharitis; (13) Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993, and November 2001 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the RO.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran is seeking a clothing allowance based on his need for a knee brace, cane, and wheelchair due to service-connected left disabilities, as well as his skin conditions which require treatment with Hydroquinone, Triamcinolone, and Acetonide.  See May 2012 Application (VA Form 20-8992).
The Veteran is already service connected for pseudofolliculitis barbae.  The issue of service connection for another skin disorder is presently on appeal before the Board and has been remanded to the RO through the Appeals Management Center in Washington, DC, in a separate decision of the Board.  

The matter relating to service connection for a skin disorder is inextricably intertwined with that of entitlement to a clothing allowance.  

As such, the issue related to clothing allowance must be remanded pending the adjudication of the issue related to service connection for a skin disorder.

The law provides for payment of an annual clothing allowance for each Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which the VA determines tends to wear out or tear the clothing of the Veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments. 38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  

The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Under Secretary for Health or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).
In the instant case, the Veteran has not been service connected for a disability that causes loss of use of a hand or foot.  

As such, in order for him to be found eligible for a clothing allowance, a certification is needed from the Under Secretary or a designee that a qualifying prosthetic appliance tends to wear or tear the Veteran's clothing, or that the Veteran uses medication prescribed by a physician, prescribed for a skin condition, which is due to a service-connected disability that causes irreparable damage to the Veteran's outer garments.  The record does not show that a certification in this matter has been issued.

Accordingly, this matter is REMANDED to the AOJ for the following action:

1.  The Veteran's claim for clothing allowance must be held in abeyance pending the adjudication of the Veteran's claim of service connection for a skin disorder, which has been remanded in a separate decision. 

2.  Thereafter, the AOJ should arrange for the claims file and VAMC appeals folder to be reviewed by the Under Secretary or his designee, who should certify whether the knee brace, cane, or wheelchair used by the Veteran to are qualifying prosthetic appliances which tend to wear or tear clothing, or whether any medication (specifically Hydroquinone, Triamcinolone, and Acetonide) used by the Veteran to treat a skin disorder causes irreparable damage to the Veteran's outer garments. See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.

3.  After completing all indicated development, the RO should readjudicate the appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



